CORRECTED DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “scanning components optically coupled to the light source and configured to scan a beam from the light source across a surface of a sample” in claim 1;
“plurality of optical components create a pupil plane at a first axial distance along the optical axis at which rays having the same angle of incidence on the objective lens from the within the field of view converge at the same radial distance from the optical axis” in claim 8;
“scanning components optically coupled to the light source and configured to scan a beam from the light source across a surface of a sample” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 5, 12, 17, 18, and 21 are objected to because of the following informalities:   
Regarding claim 1, the claim recites 
a first transimpedance amplifier configured to receive a first current signal from the first photodiode and provide a first voltage signal as an output;
a second transimpedance amplifier configured to receive a second current signal from the second photodiode and provide a second voltage signal as an output;
a differential detection amplifier configured to receive the first voltage signal and the second voltage signal, and provide a third voltage signal indicative of a difference between the first current signal and the second current signal as an output; and…
receive, from the differential detection amplifier, a plurality of output signals”
it is unclear if each of the three instances of “an output” are the same output.
It is suggested to amend the claims to recite “a first output signal”, “a second output signal”, a third output signal”, and “a plurality of output signals comprising the first output signal, the second output signal, the third output signal”.
Claims 12, 18, and 21 recite similar instances of “an output”. 
Regarding claim 5, the claim recites “the objective lens”.  There is insufficient antecedent basis for the term.  It is suggested to amend the claim to recite or “the microscope objective”, as set forth in parent claim 1, or recite “an objective lens”.
Regarding claim 17, the claim ends with two consecutive periods.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hari P. Paudel, Clemens Alt, Judith Runnels, and Charles P. Lin, "Pupil plane differential detection microscopy," Opt. Lett. 43, 4410-4412 (2018), hereinafter “Paudel”.
Regarding claim 1, Paudel discloses a system for differential phase contrast microscopy by transobjective differential epi-detection of forward scattered light (abstract, Figs. 1, 2), comprising:
a scanning microscope (Fig. 2) comprising:
a light source (ref 684 nm);
an optical train defining an optical path of the scanning microscope having an optical axis (as shown in Fig. 1, page 4411, cols. 1-2) comprising:
scanning components optically coupled to the light source and configured to scan a beam from the light source across a surface of a sample (polygon and galvo); and
a microscope objective optically coupled to the scanning components (lower left of Fig, page 4422, col. 2); and
a detector mechanically coupled to the scanning microscope along the optical path within a first distance of a pupil plane of the optical train (page 4411, col. 1, paragraph 1), the detector comprising:
a printed circuit board defining a central aperture having a center configured to coincide with the optical axis of the optical path (page 4411, col. 1, paragraph 3);
a first photodiode mechanically coupled to the printed circuit board at a first radial distance from the center (ref RD, page 4411, col. 1, paragraph 3); and
a second photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the first photodiode, wherein the first distance is less than or equal to twice the first radial distance (ref RD, page 4411, col. 1, paragraph 3);
an amplifier electrically coupled to the detector (page 4411, col. 1, paragraph 4-col. 2), comprising:
a first transimpedance amplifier configured to receive a first current signal from the first photodiode and provide a first voltage signal as an output (page 4411, col. 1, paragraph 4- col. 2);
a second transimpedance amplifier configured to receive a second current signal from the second photodiode and provide a second voltage signal as an output (page 4411, col. 1, paragraph 4- col. 2);
a differential detection amplifier configured to receive the first voltage signal and the second voltage signal, and provide a third voltage signal indicative of a difference between the first current signal and the second current signal as an output (ref DDA, page 4411, col. 1, paragraph 3); and
at least one hardware processor (inherent, page 4411, paragraph 1) that is programmed to:
cause the light source to emit a beam of light toward the sample via the optical train (page 4411, col. 1, paragraphs 1-2, col. 2, paragraph 1);
cause the scanning components to scan the beam of light across the sample (page 4411, col. 1, paragraphs 1-2, col. 2, paragraph 1);
receive, from the differential detection amplifier, a plurality of output signals, each of the plurality of output signals indicative of a structure of the sample at location at which the beam was focused (page 4411, col. 1, paragraphs 1-2, col. 2, paragraph 1);
generate an image based on the plurality of output signals (page 4411, col. 1, paragraph 1, col. 2, paragraphs 1-2, Fig. 3); and
cause the image to be presented using a display (page 4411, col. 2, paragraphs 1-2, Fig. 3).
Regarding claim 2, Paudel discloses wherein the detector is integrated within the microscope objective (page 4411, col. 1, paragraph 3).
Regarding claim 4, Paudel discloses wherein the central aperture has a diameter of about 5 millimeters (page 4411, col. 2).
Regarding claim 5, Paudel discloses further comprising a confocal imaging system (page 4411, col. 2) comprising:
a half wave plate having a first side optically coupled to the light source, and a second side (Fig. 2, ref HWP);
a polarizing beam splitter having a first port optically coupled to the second side of the half wave plate, a second port optically coupled to a confocal imaging arm, and a third port optically coupled to the scanning components, and an interface that passes light having a first polarization and redirects light having a second polarization (ref HWP); and
a quarter wave plate having a first side optically coupled to the scanning components, and a second side optically coupled to the objective lens (ref λ);
wherein the hardware processor is further programmed to:
receive, from the confocal imaging arm, confocal reflectance imaging data indicative of a structure of the sample at locations at which the beam was focused (Fig. 3, pages 4411 last 2 paragraphs to page 4412); and
generate a second image based on the confocal reflectance imaging data in parallel with the image based on the plurality of output signals (Fig. 3, pages 4411 last paragraph to page 4412).
Regarding claim 6, Paudel discloses further comprising a plurality of lenses configured to optically generate a conjugate pupil plane within the optical path (as shown in Fig. 3), wherein the detector is mounted within the first distance of the conjugate pupil plane (Fig. 3, page 4411, col. 2, last paragraph to page 4412).
Regarding claim 7, Paudel discloses wherein the scanning components comprise:
a first galvanometer optically coupled to the microscope objective (Fig. 2, galvo, page 4411, col. 2); and
a polygon scanner or a second galvanometer, the polygon scanner or the second galvanometer optically coupling the light source to the first galvanometer (fig 2, polygon, page 4411, col. 2).
Claims 15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Own et al. (US 9564291), hereinafter “Own”.
Regarding claim 15, Own discloses a detection apparatus for differential phase contrast microscopy by transobjective differential epi-detection of forward scattered light (If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). MPEP 2111.02 Sec. II), comprising:
a housing configured to be mechanically coupled to a scanning microscope such that the housing is disposed along an optical path of the scanning microscope (col. 3, lines 38-65);
a substrate having a first surface and a second surface and an aperture defined by a through-hole from the first surface to the second surface, the substrate mounted within the housing (col. 7, lines 50-57);
a first photodetector mechanically coupled to the first surface of the substrate and disposed at a first distance from a side of the aperture (Fig. 1, ref 210A, left, col. 7, lines 50-57); and
a second photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from an opposite side of the aperture from the first photodetector, such that second photodetector is separated from the first photodetector by the diameter of the aperture and twice the first distance (Fig. 1, ref 210A, right, col. 7, lines 50-57).
Regarding claim 17, Own discloses wherein the substrate comprises a printed circuit board (Fig. 9col. 15, lines 60-65),  and
wherein the first photodetector and the second photodetector are mechanically coupled to printed circuit board, and electrically coupled to the first printed circuit board (it is inherent that the detectors must be connected to a circuit board)..
Regarding claim 20, Own discloses further comprising: a third photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from a perpendicular side of the aperture to the side along which the first photodetector is disposed; and a fourth photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from an opposite side of the aperture from the third photodetector (refs 210B left and right).
Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paudel, Hari P., et al. "In vivo flow cytometry for blood cell analysis using differential epi-detection of forward scattered light." Imaging, Manipulation, and Analysis of Biomolecules, Cells, and Tissues XVI. Vol. 10497. SPIE, 2018, hereinafter “Paudel 2”.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 21, Paudel 2 teaches, a system for differential epi-detection of forward scattered light suitable for label free in vivo flow cytometry (abstract, Fig. 1), comprising:
a scanning microscope (Fig. 1, page 2, Sec. 2, paragraph 1) comprising:
a first light source configured to emit light at a first wavelength (950 nm laser, page 2, Sec. 2, paragraph 1);
a second light source configured to emit light at a second wavelength (975 nm laser, page 2, Sec. 2, paragraph 1);
an optical train defining an optical path of the scanning microscope having an optical axis (as shown in in Fig 1) comprising:
scanning components optically coupled to the light source and configured to scan a beam from the light source across a surface of a sample (polygon, page 2, Sec. 2, paragraph 1); and
a microscope objective optically coupled to the scanning optical components (as shown Fig. 1); and
a detector arranged to receive light emitted by the first light source and the second light source that has been directed into a sample via the microscope objective, forward scattered through the sample, and re-emitted from the sample on the same side as the microscope objective (Fig. 1, differential detection, page 2, Sec. 2, paragraph 2), the detector comprising:
at least one pair of photodiodes optically coupled to detect forward scattered light emitted from the sample toward a first side of the microscope objective and a second side of the microscope objective that is opposite the first side;
an amplifier electrically coupled to the detector (page 2, Sec. 2, paragraph 2), comprising:
a differential amplifier configured to receive a first signal and a second signal from the at least one pair of photodiodes indicative of the intensity of light received at the first side of the microscope objective and the second side of the microscope objective at the first wavelength, respectively, and provide a signal indicative of a difference between the first signal and the second signal as an output (page 2, Sec. 2, paragraph 2); and
a sum amplifier configured to receive a third signal and a fourth signal from the at least one pair of photodiodes indicative of the intensity of light received at the first side of the microscope objective and the second side of the microscope objective at the second wavelength, respectively, and provide a signal indicative of a sum of the first signal and the second signal as an output (page 2, Sec. 2, paragraph 2); and
at least one hardware processor (inherent, page 3, sec. 3, paragraph 2) that is programmed to:
cause the first light source to emit a first beam of light toward a sample via the optical train (Fig. 1, page 2, Sec. 2);
cause the second light source to emit a second beam of light toward a sample via the optical train (Fig. 1, page 2, Sec. 2);
cause the scanning components to scan the first beam of light and the second beam of light across the sample (Fig. 1, page 2, Sec. 2);
receive, from the differential amplifier, a first plurality of output signals, each of the plurality of output signals indicative of a structure of the sample at a location at which the first beam was focused (Fig. 1, page 2, Sec. 2);
receive, from the sum amplifier, a second plurality of output signals, each of the plurality of output signals indicative of an absorption by the sample at a location at which the second beam was focused (Fig. 1, page 2, Sec. 2); and
generate image data indicative of the presence of blood cells and leukocytes in the sample based on the first plurality of output signals and the second plurality of output signals (Fig. 1, page 3, Sec. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 8-20 are rejected under 35 U.S.C. 103 as being obvious over Paudel.
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Regarding claim 3, Paudel teaches wherein the detector is mounted between the microscope objective and the second plurality of lenses (Fig. 1, inset), but is silent regarding  the detector further comprising:
a housing supporting the printed circuit board; first threads configured to receive the microscope objective; and second threads configured to mechanically couple the housing to the scanning microscope.
However, the Examiner takes Official Notice that using a housing supporting the printed circuit board; first threads configured to receive the microscope objective; and second threads configured to mechanically couple the housing to the scanning microscope are well-known in Differential interference contrast (DIC) microscopy in order to protect and achieve proper alignment of optical components.
Regarding claim 8, Paudel teaches a microscope objective (abstract, Fig. 2), comprising:
a plurality of optical components defining an optical axis (as shown in Fig. 2), the plurality of optical components comprising:
an objective lens mounted at the first end, the objective lens configured to collect light from a sample placed in a field of view of the objective lens (as shown in Fig. 2, page 4411, col. 1),
wherein the plurality of optical components create a pupil plane at a first axial distance along the optical axis at which rays having the same angle of incidence on the objective lens from the within the field of view converge at the same radial distance from the optical axis (page 4411, col. 2- page 4412, col. 1);
a first photodetector mounted within the housing at a second axial distance along the optical axis and offset from the optical axis by a first radial distance (as shown Fig. 2, ref RD, page 4411, col. 1-2); and
a second photodetector mounted within the housing at the second axial distance along the optical axis and offset from the optical axis by the first radial distance in a direction opposite from the first photodetector (as shown Fig. 2, ref RD, page 4411, col. 1-2).
Paudel is silent regarding a housing having a first end and a second end, the second end comprising mounting threads.
However, the Examiner takes Official Notice that using a housing and having mounting threads are well-known in Differential interference contrast (DIC) microscopy in order to protect and achieve proper alignment of optical components.
Regarding claim 9, Paudel teaches wherein the second axial distance is equal to the first axial distance (page 4411, col. 1-2).
Regarding claim 10, Paudel teaches further comprising a physical aperture collocated with the pupil plane, wherein the first photodetector and the second photodetector are mechanically coupled to the physical aperture (page 4411, col. 2).
Regarding claim 11, Paudel teaches further comprising a printed circuit board defining a central aperture having a center (page 4411, col. 1, last paragraph),
wherein the printed circuit board is mounted within the housing such that the center coincides with the optical axis (page 4411, col. 1, last paragraph), and
wherein the first photodetector and the second photodetector are mechanically coupled to printed circuit board, and electrically coupled to the first printed circuit board (page 4411, col. 1, last paragraph).
Regarding claim 12, Paudel teaches further comprising an amplifier electrically coupled to the printed circuit board (page 4411, col. 2), comprising:
a first transimpedance amplifier configured to receive a first current signal from the first photodiode and provide a first voltage signal as an output (page 4411, col. 2);
a second transimpedance amplifier configured to receive a second current signal from the second photodiode and provide a second voltage signal as an output (page 4411, col. 2);
a differential detection amplifier configured to receive the first voltage signal and the second voltage signal, and provide a third voltage signal indicative of a difference between the first current signal and the second current signal as an output (page 4411, col. 2).
Regarding claim 13, Paudel teaches wherein the printed circuit board acts as a physical aperture of the microscope objective and is collocated with the pupil plane (page 4411, col. 1, last paragraph).
Regarding claim 14, Paudel teaches  wherein the first radial distance is in a range of 2 millimeters (mm) to 10 mm (page 4411, col. 2).
Regarding claim 15, Paudel teaches a detection apparatus for differential phase contrast microscopy by transobjective differential epi-detection of forward scattered light (abstract, Fig. 2), comprising:
an optical path of the scanning microscope (fig 2);
a substrate having a first surface and a second surface and an aperture defined by a through-hole from the first surface to the second surface, the substrate mounted within the housing (page 4411, col. 1, last paragraph, printed circuit board);
a first photodetector mechanically coupled to the first surface of the substrate and disposed at a first distance from a side of the aperture (ref PD, page 4411, col. 1-2); and
a second photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from an opposite side of the aperture from the first photodetector, such that second photodetector is separated from the first photodetector by the diameter of the aperture and twice the first distance (ref PD, page 4411, col. 1-2).
Paudel is silent regarding a housing configured to be mechanically coupled to a scanning microscope such that the housing is disposed along an optical path of the scanning microscope.
However, the Examiner takes Official Notice that using a housing mechanically coupled to a scanning microscope is well-known in Differential interference contrast (DIC) microscopy, in order to protect and achieve proper alignment of optical components.
Regarding claim 16, Paudel is silent regarding wherein the housing is a microscope objective barrel.
However, the Examiner takes Official Notice that using a microscope objective barrel is well-known in Differential interference contrast (DIC) microscopy in order to protect and achieve proper alignment of optical components.
Regarding claim 17, Paudel teaches, wherein the substrate comprises a printed circuit board (page 4411, col. 1, last paragraph), and
wherein the first photodetector and the second photodetector are mechanically coupled to printed circuit board, and electrically coupled to the first printed circuit board (page 4411, col. 1, last paragraph).
Regarding claim 18, Paudel teaches further comprising an amplifier electrically coupled to the printed circuit board (page 4411, col. 1, last paragraph), the amplifier comprising:
a first transimpedance amplifier configured to receive a first current signal from the first photodiode and provide a first voltage signal as an output (page 4411, col. 2);
a second transimpedance amplifier configured to receive a second current signal from the second photodiode and provide a second voltage signal as an output (page 4411, col. 2);
a differential detection amplifier configured to receive the first voltage signal and the second voltage signal, and provide a third voltage signal indicative of a difference between the first current signal and the second current signal as an output (ref DDA, page 4411, col. 2).
Regarding claim 19, Paudel teaches wherein the first distance is in a range of 0.5 millimeters (mm) to 1 mm (page 4411, col. 2).
Regarding claim 20, Paudel teaches further comprising:
a third photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from a perpendicular side of the aperture to the side along which the first photodetector is disposed (Fig. 2, inset, page 4411, col. 2); and
a fourth photodetector mechanically coupled to the first surface of the substrate and disposed at the first distance from an opposite side of the aperture from the third photodetector (Fig. 2, inset, page 4411, col. 2).
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Own as applied to claim 21 above.
Regarding claim 19, Own is silent regarding wherein the first distance is in a range of 0.5 millimeters (mm) to 1 mm.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first distance is in a range of 0.5 millimeters (mm) to 1 mm as it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One would chose the claimed dimensions based upon the beam width and the scattering of the radiation.
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Paudel 2 as applied to claim 21 above, and further in view of Paudel.
Regarding claim 22, Paudel is silent regarding wherein the detector is mechanically coupled to the scanning microscope along the optical path within a first distance of a pupil plane of the optical train, and the detector comprises: a printed circuit board defining a central aperture having a center configured to coincide with the optical axis of the optical path; and the at least one pair of photodiodes comprises: a first pair of photodiodes configured to inhibit detection of light of the second wavelength, the first pair of photodiodes comprising: a first photodiode mechanically coupled to the printed circuit board at a first radial distance from the center; a second photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the first photodiode, wherein the first distance is less than or equal to twice the first radial distance; and a second pair of photodiodes configured to inhibit detection of light of the first wavelength, the second pair of photodiodes comprising: a third photodiode mechanically coupled to the printed circuit board at the first radial distance from the center; a fourth photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the third photodiode.
However, Paudel teaches wherein the detector is mechanically coupled to the scanning microscope along the optical path within a first distance of a pupil plane of the optical train, and the detector comprises: a printed circuit board defining a central aperture having a center configured to coincide with the optical axis of the optical path; and the at least one pair of photodiodes comprises: a first pair of photodiodes configured to inhibit detection of light of the second wavelength, the first pair of photodiodes comprising: a first photodiode mechanically coupled to the printed circuit board at a first radial distance from the center; a second photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the first photodiode, wherein the first distance is less than or equal to twice the first radial distance; and a second pair of photodiodes configured to inhibit detection of light of the first wavelength, the second pair of photodiodes comprising: a third photodiode mechanically coupled to the printed circuit board at the first radial distance from the center; a fourth photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the third photodiode (Fig. 2, page 4411, col. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Paudel 2 with the teaching of Paudel by including wherein the detector is mechanically coupled to the scanning microscope along the optical path within a first distance of a pupil plane of the optical train, and the detector comprises: a printed circuit board defining a central aperture having a center configured to coincide with the optical axis of the optical path; and the at least one pair of photodiodes comprises: a first pair of photodiodes configured to inhibit detection of light of the second wavelength, the first pair of photodiodes comprising: a first photodiode mechanically coupled to the printed circuit board at a first radial distance from the center; a second photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the first photodiode, wherein the first distance is less than or equal to twice the first radial distance; and a second pair of photodiodes configured to inhibit detection of light of the first wavelength, the second pair of photodiodes comprising: a third photodiode mechanically coupled to the printed circuit board at the first radial distance from the center; a fourth photodiode mechanically coupled to the printed circuit board at the first radial distance from the center and on an opposite side of the central aperture from the third photodiode as Paudel contemplates that its device can be used as a simple add-on to conventional scanning microscopes (abstract) in order to produces images that are free of speckles and interference noises.
Regarding claim 23, Paudel 2 teaches wherein the first wavelength is in a range including near infrared light and excluding visible light (950 or 975 nm, page 2, sec. 2, Fig. 1) but is silent regarding the second wavelength is in a range including visible light and excluding near infrared light.
However, Paudel teaches the second wavelength is in a range including visible light and excluding near infrared light (Fig. 2, 684 nm, page 4411, col. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Paudel 2 with the teaching of Paudel by including the second wavelength is in a range including visible light and excluding near infrared light in order to image at different depths or different constituents, depending on the sample of interest.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Own (US 9564291) teaches a microscope with detectors (ref 210) around the axis of a radiation beam, Fig. 5.  However, there is no suggestion that the device of Own would function as a differential phase contrast microscope, including the claimed differential detection amplifier, and processor, generating an image based upon the output of the differential detection amplifier of claims 1, 18, and 21.  Own further does not contemplate placing optical components comprising an objecting lens to create a pupil plane at an axial distance alone the optical axis of claim 8, nor the use of a microscope barrel as the housing for the components.
Liu (US 10156479) teaches a general differential contrast microscope, but does not include the claimed axial detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877